Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2021 and 10 September 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,012,737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/229650
U.S. Patent No. 11,012,737 B1



one or more processing devices; and 

memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
8. A system to audio adapt content items to device operations of an endpoint media device, the system comprising:
one or more processing devices; and

memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising:
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device; 
(2. The system as recited in claim 1, where the detected media device operations associated with the first media device are mapped to a first set of one or more content items.)
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device and mapped to a first set of content items;

(3. The system as recited in claim 1, where the first content composite is received from a content provider system.)
processing a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content, the first content composite from a content provider system;
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data; and
(4. The system as recited in claim 1, where the adapting comprises selecting, based at least in part on the first set of observation data, the first audio segment from a plurality of audio segments.)

(5. The system as recited in claim 1, where the adapting comprises configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a first presentation time when the adapted first content composite is presented.)

selecting, based at least in part on the first set of observation data, the first audio segment from a plurality of audio segments; and




configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a 

(6. The system as recited in claim 1, where the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted first content composite consequent to providing the adapted first content composite to the first endpoint media device or a second endpoint media device.)
outputting the adapted first content composite for presentation where, consequent to providing the adapted first content composite to a first endpoint media device or a second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted first content composite;
(7. The system as recited in claim 1, the operations further comprising: processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; 

adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite; and 










outputting the adapted second content composite for presentation.)




adapting a second content composite with a second audio segment, the adapting comprising:
selecting, based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite, the second audio segment; and
configuring the second content composite with the second audio segment so that the adapted second content composite plays the second audio segment for at least part of a second presentation time when the adapted second content composite is presented; and

outputting the adapted second content composite for presentation where, 


Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,012,737 B2, similarly with respect to the Method and CRM claims of the ‘737 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14, and 20
Claim 6 recites “the first endpoint media device” which lacks an antecedent basis. Claim 1 upon which Claim 6 depends, recites a ‘first media device’. For purposes of Compact Prosecution, the Examiner presumes the two limitations are synonymous, however, consistency of language would clarify the issue. Appropriate Correction is required.
Claim 6 recites “the second endpoint media device” which lacks an antecedent basis. Appropriate Correction is required.
Claim 6 recites: “consequent to providing the adapted first content composite to the first endpoint media device or a second endpoint media device”. Claim 6 previously recites: “a second endpoint media device”. The usage of the article ‘a’ in the aforementioned and emphasized limitation above fails to necessarily draw antecedence back to the initially recited ‘a second endpoint media device’. Appropriate Correction is required.
Claim 7 recites “the first endpoint media device” which lacks an antecedent basis. Claim 1 upon which Claim 7 depends, recites a ‘first media device’. For purposes of Compact Prosecution, the Examiner presumes the two limitations are synonymous, however, consistency of language would clarify the issue. Appropriate Correction is required.
Claim 7 recites “the second endpoint media device” which lacks an antecedent basis. Appropriate Correction is required.
Claims 13 and 20 recite nearly identical limitations as Claim 6 and suffer the same deficiencies as Claim 6 above.
Claim 14 recites nearly identical limitations as Claim 7 and suffer the same deficiencies as Claim 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Brondijk et al (US 2016/0381399 A1) (hereinafter Brondijk), in view of Verbist et al. (US 10,368,110 A1) (hereinafter Verbist).

Regarding Claim 1, Brondijk discloses system [Figs. 3-4, 14] comprising:
one or more processing devices; [Fig. 14; 0363-366: system may be implemented as any suitable combination hardware and software including processors to execute the software] and 
[0363-366: system may be implemented as any suitable hardware and software including processors to execute the software – where it would be inherent that such software would be stored on some sort of memory device] cause the one or more processing devices to perform operations comprising: 
processing detected media device operations associated with a first media device; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device]
receiving a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-196: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input]
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on detected media device operations; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-196: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input] and
outputting the adapted first content composite for presentation. [Fig. 4; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; 0183-185, 0194: receiver apparatus may receive and process the various AV/streams and accordingly output the combined video and audio signals]
	Brondijk fails to explicitly disclose processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device; adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data. (Emphasis on the particular elements of the limitations not explicitly disclosed by Brondijk, namely, where observation data is being interpreted to be non-explicit instructions for selection of particular audio segments, consistent with the instant Specification [0026-27])
	Verbist, in analogous art, teaches processing a first set of observation data corresponding to indications of detected media device operations associated with a first the first set of observation data. [Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk with the teachings of Verbist to receive and process observation data to select audio segments for adapted content output in order to predictively select content that may be desired by a user to improve the viewer experience based on their past behavior. [Verbist – col. 1, li. 15-25; col. 4, li. 43-57]
	
Regarding Claim 3, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the first content composite is received from a content provider system. [Brondijk– Figs. 3-4; 0094, 0101: audiovisual content provided by some provider; 0182: where a receiver receives the AV transport stream from a corresponding transport stream generator of Fig. 3 (i.e., a content provider); Verbist – Fig. 1]

Regarding Claim 4, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the adapting comprises selecting, based at least in part on the first set of observation data, the first audio [Brondijk – 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]

Regarding Claim 5, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the adapting comprises configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a first presentation time when the adapted first content composite is presented. [Brondijk – 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]


Regarding Claim 8, Claim 8 recites a CRM that performs the functions of the system of Claim 1. As such, Claim 8 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Brondijk [0363-366])

Regarding Claim 10, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 10 discloses nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 11, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 discloses nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 12, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 discloses nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Regarding Claim 15, Claim 15 recites a method that recites the functions of the system of Claim 1. As such, Claim 15 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Brondijk [0363-366])

Regarding Claim 17, Brondijk and Verbist disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 discloses nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 18, Brondijk and Verbist disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 discloses nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 19, Brondijk and Verbist disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 discloses nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brondijk and Verbist as applied to claims 1, 8, and 15, respectively, above, and further in view of Silvester et al. (US 2009/0171995 A1) (hereinafter Silvester).

Regarding Claim 2, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Verbist discloses tracking of historical user choices. [Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]
	Brondijk and Verbist fail to explicitly disclose where the detected media device operations associated with the first media device are mapped to a first set of one or more content items.
	Silvester, in analogous art, teaches where the detected media device operations associated with the first media device are mapped to a first set of one or more content items. [Fig. 2; 0021, 0026-28, 0030-35: selected alternate media (such as the alternate audio tracks of Brondijk and Verbist above) metadata is associated with particular media files selected/provided to the user and may be recorded in user profile for use in determining user preferences]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk and Verbist with the teachings of Silvester to map device operations to one or more content items in order to provide user with customized content based on learned user preferences. [Silvester – 0002-3, 0015, 0021, 0028]
 
Regarding Claim 9, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 9 discloses nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 16, Brondijk and Verbist disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 discloses nearly identical limitations as Claim 2 and is rejected similarly as that claim.


Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brondijk and Verbist as applied to claims 1, 8, and 15, respectively, above, and further in view of Chen et al. (US 2015/0020086 A1) (hereinafter Chen).

Regarding Claim 6, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Brondijk and Verbist fail to explicitly disclose where the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted first content composite consequent to providing the adapted first content composite to the first endpoint media device or a second endpoint media device.
	Chen, in analogous art, teaches where the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted [0063, 0065-66, 0070-71, 0075-76: systems may continuously collect user feedback during output of content to learn user preferences, such as for alternate components of media, and may use such feedback to adjust/alter media content dynamically in real-time or to dynamically change media based on historical feedback]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk and Verbist with the teachings of Chen to receive feedback consequent to providing the adapted first content in order to receive continuous and more granular information indicative of a user’s interest in particular content  and to thereafter provide more personalized content to those users. [Chen – ABST; 0006, 0012]

Regarding Claim 7, Brondijk and Verbist disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Brondijk and Verbist fail to explicitly disclose processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at 
Chen, in analogous art, teaches processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite; and outputting the adapted second content composite for presentation. [0063, 0065-66, 0070-71, 0075-76: systems may continuously collect user feedback during output of content to learn user preferences, such as for alternate components of media, and may use such feedback to adjust/alter media content dynamically in real-time or to dynamically change media based on historical feedback]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk and Verbist with the teachings of Chen to receive feedback respective to adapted first content and thereafter providing second adapted content in order to receive continuous and more granular information indicative of a user’s interest in particular content and to thereafter provide more personalized content to those users. [Chen – ABST; 0006, 0012]

Regarding Claim 13, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 discloses nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 14, Brondijk and Verbist disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 discloses nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 20, Brondijk and Verbist disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 discloses nearly identical limitations as Claim 6 and is rejected similarly as that claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421